Berdon, J.,
dissenting. I agree with the well reasoned opinion of the Appellate Court that the evidence was insufficient to convict the defendant of tampering with a witness. “The due process clause ‘protects the accused against conviction except upon proof [by the state] beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged.’ In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970) . . . .” State v. Rouleau, 204 Conn. 240, 252, 528 A.2d 343 (1987). As the Appellate Court correctly noted, proof beyond a reasonable doubt cannot be based on the jury’s “speculation and conjecture”; (internal quotation marks omitted) State v. Ford, 33 Conn. App. 143, 150, 634 A.2d 1188 (1993); but in the present case “it is speculation that the defendant solicited, requested, commanded or importuned another person to make the phone call.” Id., 150-51.
There are two evidentiary deficiencies in the state’s case that I find particularly noteworthy. First, the majority relies heavily on the claim that the jury rea*697son ably could have inferred that the defendant knew that Robles was scheduled to testify against him on Thursday, June 4, 1992. The majority does not explain, however, its failure to point to any evidence that would support this inference. The simple answer is that there is no such evidence and the jury’s “common sense and experience” cannot fill this gap without resorting to pure speculation.
Second, the state passed up the opportunity to admit significant circumstantial evidence that might have taken this case out of the realm of speculation and conjecture. As I noted in my dissent in Ullmann v. State, 230 Conn. 698, 724, 647 A.2d 324 (1994), a related case that was decided on this date the prosecutor did not seek to introduce, through his own testimony and the testimony of prison officials or other witnesses, the following weighty circumstantial evidence: the prosecutor had met with the defendant’s attorney, Thomas Ullmann, on the day of the telephone call to Robles at approximately 4 p.m.; in that meeting, for the first time, he gave Robles’ telephone number to Ullmann; the telephone number was not readily available to the public because it was listed under the name “Santos-Robles” in the telephone directory; approximately two hours later, Ullmann met with Ford in a professional visit at New Haven community correctional center; Robles was a material witness to the prosecution and was scheduled to testify on the following Thursday; none of the other nineteen inmates who had access to the telephone from which the threatening call was made only hours later had any connection to the prosecution of Ford.
I am deeply troubled with this case and the related Ullmann case. In the present case, the majority upholds a conviction for which there was insufficient evidence. In Ullmann, the majority upholds the conviction of a pub-*698lie defender of criminal contempt for doing what he perceived, and I agree, was professionally required of him. In neither case does this court do justice.